DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 states “connecting one or more imaging devices 10 to a finger…”. The Examiner believes that it should read “connecting one or more imaging devices .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 5 of claim 15 ends in a period “.” however, the claim continues on. The Examiner believes this was accidental and that the period “.” should be a comma “,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “and any other infrared and near-infrared light sources”. This is indefinite for failure to clearly delineate the metes and bounds of the invention thus making the scope of the claim unclear, since any infrared and near-infrared light sources covers every possible infrared and near-infrared light source including those not yet discovered. This renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “and any other optical reflecting devices”. This is indefinite for failure to clearly delineate the metes and bounds of the invention thus making the scope of the claim unclear, since any optical reflecting device covers every possible optical reflecting device including those not yet discovered. This renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 10 (and thus also dependent claims 11-14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 states “and any other infrared and near-infrared light sources”. This is indefinite for failure to clearly delineate the metes and bounds of the invention thus making the scope of the claim unclear, since any infrared and near-infrared light sources covers every possible infrared and near-infrared light source including those not yet discovered. This renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “and any other optical reflecting devices”. This is indefinite for failure to clearly delineate the metes and bounds of the invention thus making the scope of the claim unclear, since any optical reflecting device covers every possible optical reflecting device including those not yet discovered. This renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17 (and thus also dependent claims 18 and 19) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. US 2005/0047632 A1 (Miura).
Regarding claim 1, Miura teaches a finger vein imaging device (finger identification device 6, including an image pickup device 2 that captures an image of vein of a finger) (Fig. 1; [0029-0031]) comprising: 
one or more finger vein image sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) for capturing at least one infrared image (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein pattern of a target human's finger (the image being of a finger vein pattern of the user) ([0030-0031]); and 
one or more infrared light sources (infrared light source 3) (Fig. 1; [0030-0031]) positioned at an opposite side of the one or more finger vein image sensors (light source 3 irradiates infrared light. Light source 3 is on the opposite side of the image pickup device 2) (Fig. 1; [0030-0031]), 
wherein the finger is positioned between the one or more infrared light sources and the one or more finger vein image sensors (wherein the finger 1 is positioned between the infrared light source 3 and the vein image pickup device 2) (Fig. 1; [0030-0031]), 
the infrared light from the one or more infrared light sources irradiates the finger (light source 2 radiates infrared light onto the back of the finger 1) (Fig. 1; [0030]) to generate the infrared image of finger vein pattern of the finger on the one or more finger vein image sensors (wherein the image pickup device 2 captures an image using infrared light from light source 3 to acquire a finger vein pattern) (Fig. 1; [0030-0031]), and 
the one or more finger vein image sensors captures the infrared image of finger vein pattern of the finger (image pickup device 2 captures a finger vein pattern of the finger 1) (Fig. 1; [0030-0031]).  

Regarding claim 2, Miura teaches wherein each of the one or more infrared light sources comprises an infrared light-emitting diode (LED), a near- infrared LED, an infrared light bulb, a near-infrared light bulb and any other infrared and near-infrared light sources (wherein light source 3 can be an LED or a halogen lamp for emitting infrared light) (Fig. 1; [0031]), wherein the one or more infrared light sources are arranged in one or more rows and one or (as can be seen in Figure 1 the light sources 3 are arranged in a row with multiple columns and are attached to a panel) (Fig. 1; [0031]).  

Regarding claim 15, Miura teaches a method of using a finger vein authentication system (finger identification device 6, including an image pickup device 2 that captures an image of vein of a finger for identifying the user; using the system configuration of Figure 1) (Fig. 1; [0029-0031]), comprising: 
retrieving, by a finger vein image storage module (finger vein image registered in advance is stored from a storage 14 into the memory 12) (Fig. 1; [0030]) of a finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]) of the finger vein authentication system (system configuration of Figure 1) (Fig. 1; [0029]), a plurality of infrared images of finger vein patterns from a finger vein image database (a plurality of infrared images of finger vein patterns stored in database 14) (Fig. 1; [0030]) and storing the retrieved infrared images of finger vein patterns in the finger vein image storage module (storing the received finger vein patterns from database 14 to memory 12) (Fig. 1; [0030]) 
connecting one or more finger vein imaging devices 10 (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) to a finger vein authentication controller (connected to computer 10) (Fig. 1; [0030]) to capture one or more infrared images (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein pattern of a target human's finger (the image being of a finger vein pattern of the user) ([0030-0031]); 
receiving captured one or more infrared image of finger vein patterns of the finger (a captured finger vein image) (Fig. 1; [0030-0031]), by the finger vein image storage module (the input image is temporarily stored in memory 12) (Fig. 1; [0030]) of the finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), when the finger vein imaging device (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) captures the one or more infrared image (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein patterns of the finger (a captured finger vein image) (Fig. 1; [0030-0031]); 
comparing (matching/comparing process) (Figs 1 and 11; [0030] and [0073]), by a finger vein image processing module (CPU 11) (Fig. 1; [0030]) of the finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), the captured one or more infrared image of finger vein patterns of the finger with the plurality of infrared images of finger vein patterns stored in the finger vein image storage module (comparing the captured finger vein pattern of the finger with a plurality of stored finger vein patterns stored in storage 12/14; i.e. 1-N identification) (Figs. 1, 11, and 12; [0030] and [0072-0074]);  Page 5 of 8Attorney Docket No. 001-025-USNS 
generating, by a finger vein authentication module of the finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), a positive authentication when the captured one or more infrared image of finger vein patterns of the finger match at least one of the plurality of infrared images of finger vein patterns stored in the finger vein image storage module (generating a positive identification when the person is determined to be registered by the correlation between the finger vein pattern and registered finger vein patterns being higher than a correlation value) (Fig. 12; [0030] and [0072-0074]); and 
generating, by the finger vein authentication module of the finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), a negative authentication when the captured one or more infrared image of finger vein patterns of the finger do not match at least one of the plurality of infrared images of finger vein patterns stored in the finger vein image storage module (generating a negative identification when the correlation between the finger vein pattern and registered finger vein patterns is lower than a correlation value. Thus, determining that the person is not registered) (Fig. 12; [0030] and [0072-0074]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7-11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2005/0047632 A1 (Miura), and further in view of Abe, US 2006/0095491 (Abe).
Regarding claim 3, Miura teaches wherein each of the one or more finger vein image sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) comprises: a finger vein image sensor (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]); and an infrared filter positioned above the finger vein image sensor (an optical filter 7 for transmitting only the infrared light. The filter 7 being positioned above image pickup device 2) (Fig. 1; [0030]) for improving quality of the infrared image of finger vein pattern of the finger (since the filter 7 only allows infrared light through, it inherently improves the quality of the infrared image of the vein pattern by using only infrared light) (Fig. 1; [0009] and [0031]).  
However, Miura does not explicitly teach “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include the arranged optical alignment in Abe since it provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 5, Miura teaches further comprising a finger vein sensor enclosure having a hollow inside (identification device 6 includes an enclosure that is hollow in the inside so the user can insert their finger to acquire a finger vein pattern) (Fig. 1; [0029-0031]), open in a first end (open on the left side for finger insertion) (Fig. 1; [0029]), and closed in a second end (closed off in all other locations, including to the right) (see Figure 1) for positioning the one or more infrared light sources (for positioning infrared light source 3) (Fig. 1; [0030-0031]) and the one or more finger vein image sensors (and for positioning an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]), wherein the closed second end further comprises a transparent guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  
However, Miura does not explicitly state that the enclosure is “cylindrical,” a “transparent finger resting surface to rest the finger” or “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a cylindrical enclosure with a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 7, Miura teaches a finger vein authentication system (finger identification device 6, including an image pickup device 2 that captures an image of vein of a finger for identifying the user; using the system configuration of Figure 1) (Fig. 1; [0029-0031]) comprising: 
at least one finger vein imaging device (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]), wherein the finger vein imaging device comprises one or more finger vein image sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) for capturing at least one infrared image (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein pattern of a target human's finger (the image being of a finger vein pattern of the user) ([0030-0031]), an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), and one or more infrared light sources (infrared light source 3) (Fig. 1; [0030-0031]) positioned at an opposite side of the one or more finger vein image sensors (light source 3 irradiates infrared light. Light source 3 is on the opposite side of the image pickup device 2) (Fig. 1; [0030-0031]), when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture one or more infrared image of finger vein patterns of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]); and 
a finger vein authentication controller (computer 10) (Fig. 1; [0030]), wherein the finger vein authentication controller (computer 10) (Fig. 1; [0030]) comprises a processor (computer 10 includes CPU 11) (Fig. 1; [0030]) and a non-volatile memory (memory 12) (Fig. 1; [0030]) storing an operating system and a finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), wherein the finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]) includes: 
a finger vein image storage module (finger vein image registered in advance is stored from a storage 14 into the memory 12) (Fig. 1; [0030]), a finger vein image processing module (CPU 11) (Fig. 1; [0030]), and a finger vein authentication module (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), when executed by the processor (executed by CPU 11) (Fig. 1; [0030]), the finger vein authentication application causes the processor to perform one or more of: 
receiving, by the finger vein image storage module (the input image is temporarily stored in memory 12) (Fig. 1; [0030]), captured one or more infrared image of finger vein patterns of the finger (a captured finger vein image) (Fig. 1; [0030-0031]), when the finger vein imaging device (finger identification device 6, including an image pickup device 2 that captures an image of vein of a finger) (Fig. 1; [0029-0031]) captures the one or more infrared image (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein patterns of the finger (the image being of a finger vein pattern of the user) ([0030-0031]); 
comparing (matching/comparing process) (Figs 1 and 11; [0030] and [0073]), by the finger vein image processing module (CPU 11) (Fig. 1; [0030]), the captured one or more infrared image of finger vein patterns of the finger with a plurality of infrared images of finger vein patterns stored in the finger vein image storage module (comparing the captured finger vein pattern of the finger with a plurality of stored finger vein patterns stored in storage 12/14; i.e. 1-N identification) (Figs. 1, 11, and 12; [0030] and [0072-0074]); 
(a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), a positive authentication (result of matching above a correlation value) ([0030] and [0073]) when the captured one or more infrared image of finger vein patterns of the finger match at least one of the plurality of infrared images of finger vein patterns stored in the finger vein image storage module (generating a positive identification when the person is determined to be registered by the correlation between the finger vein pattern and registered finger vein patterns being higher than a correlation value) (Fig. 12; [0030] and [0072-0074]); and 
generating, by the finger vein authentication module (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), a negative authentication when the captured one or more infrared image of finger vein patterns of the finger do not match at least one of the plurality of infrared images of finger vein patterns stored in the finger vein image storage module (generating a negative identification when the correlation between the finger vein pattern and registered finger vein patterns is lower than a correlation value. Thus, determining that the person is not registered) (Fig. 12; [0030] and [0072-0074]).  
However, Miura does not explicitly state that the enclosure is “cylindrical,” a “transparent finger resting surface to rest the finger” or “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 8, Miura teaches further comprises a finger vein image database (storage 14) (Fig. 1; [0030]) for providing the plurality of infrared images of finger vein patterns to be stored in the finger vein image storage module of the finger vein authentication application (wherein the storage 14 includes registered finger vein patterns for storing in storage memory 12 for user authentication/identification) (Figs. 1 and 12; [0030] and [0074]).  

Regarding claim 9, Miura teaches that the vein authentication system can be used for opening a door, logging into a PC, leaving an identification log or the like process corresponding to the identification system ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the identification system of Miura in the plurality of different systems as stated in claim 9, since the opening and logging into of Miura would work predictably for each of the different system either opening or letting a user log into the system by using the matching of the finger vein images for identification as in Miura ([0030-0031] and [0074]).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (MPEP 2143(I)(E).

Regarding claim 10, Miura teaches wherein each of the one or more infrared light sources comprises an infrared light-emitting diode (LED), a near- infrared LED, an infrared light bulb, a near-infrared light bulb and any other infrared and near-infrared light sources (wherein light source 3 can be an LED or a halogen lamp for emitting infrared light) (Fig. 1; [0031]), (as can be seen in Figure 1 the light sources 3 are arranged in a row with multiple columns and are attached to a panel) (Fig. 1; [0031]).  

Regarding claim 11, Miura teaches wherein each of the one or more finger vein image sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) comprises: a finger vein image sensor (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]); and an infrared filter positioned above the finger vein image sensor (an optical filter 7 for transmitting only the infrared light. The filter 7 being positioned above image pickup device 2) (Fig. 1; [0030]) for improving quality of the infrared image of finger vein pattern of the finger (since the filter 7 only allows infrared light through, it inherently improves the quality of the infrared image of the vein pattern by using only infrared light) (Fig. 1; [0009] and [0031]).  
However, Miura does not explicitly teach “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
(Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 13, Miura teaches further comprising a finger vein sensor enclosure having a hollow inside (identification device 6 includes an enclosure that is hollow in the inside so the user can insert their finger to acquire a finger vein pattern) (Fig. 1; [0029-0031]), open in a first end (open on the left side for finger insertion) (Fig. 1; [0029]), and closed in a second end (closed off in all other locations, including to the right) (see Figure 1) for positioning the one or more infrared light sources (for positioning infrared light source 3) (Fig. 1; [0030-0031]) and the one or more finger vein image sensors (and for positioning an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]), wherein the closed second end further comprises a transparent guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  
However, Miura does not explicitly state that the enclosure is “cylindrical,” a “transparent finger resting surface to rest the finger” or “wherein when the finger is placed on the transparent finger resting surface”.
(Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a cylindrical enclosure with a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 16, Miura teaches a finger vein authentication system (finger identification device 6, including an image pickup device 2 that captures an image of vein of a finger for identifying the user; using the system configuration of Figure 1) (Fig. 1; [0029-0031]) comprising: 
at least one finger vein imaging device (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]), wherein the finger vein imaging device comprises one or more finger vein image sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) for capturing at least one infrared image (wherein the image pickup device 2 captures an image using infrared light from light source 3) (Fig. 1; [0030-0031]) of finger vein pattern of a target human's finger (the image being of a finger vein pattern of the user) ([0030-0031]), an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), and one or more infrared light sources (infrared light source 3) (Fig. 1; [0030-0031]) positioned at an opposite side of the one or more finger vein image sensors (light source 3 irradiates infrared light. Light source 3 is on the opposite side of the image pickup device 2) (Fig. 1; [0030-0031]), when the finger touches the in-(when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture one or more infrared image of finger vein patterns of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]); and 
a finger vein authentication controller (computer 10) (Fig. 1; [0030]), having a processor (computer 10 includes CPU 11) (Fig. 1; [0030]) and a non-volatile memory (memory 12) (Fig. 1; [0030]) storing an operating system and a finger vein authentication application (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]), having: the finger vein image storage module (finger vein image registered in advance is stored from a storage 14 into the memory 12) (Fig. 1; [0030]), the finger vein image processing module (CPU 11) (Fig. 1; [0030]), and the finger vein authentication module (a program is stored in memory 12 for matching vein image patterns for user identification) (Fig. 1; [0030]).
However, Miura does not explicitly state that the enclosure is “cylindrical,” a “transparent finger resting surface to rest the finger” or “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 17, Miura teaches wherein each of the one or more infrared light sources comprises an infrared light-emitting diode (LED), a near- infrared LED, an infrared light bulb, a near-infrared light bulb and any other infrared and near-infrared light sources (wherein light source 3 can be an LED or a halogen lamp for emitting infrared light) (Fig. 1; [0031]), wherein the one or more infrared light sources are arranged in one or more rows and one or more columns on an infrared light source panel (as can be seen in Figure 1 the light sources 3 are arranged in a row with multiple columns and are attached to a panel) (Fig. 1; [0031]), and each of the one or more finger vein sensors (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]) comprises: a finger vein image sensor (an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]); and an infrared filter positioned above the finger vein image sensor (an optical filter 7 for transmitting only the infrared light. The filter 7 being positioned above image pickup device 2) (Fig. 1; [0030]) for improving quality of the infrared image of finger vein pattern of the finger (since the filter 7 only allows infrared light through, it inherently improves the quality of the infrared image of the vein pattern by using only infrared light) (Fig. 1; [0009] and [0031]).  
However, Miura does not explicitly teach “a lens positioned between the finger and the finger vein image sensor; and an infrared filter positioned between the lens and the finger vein image sensor”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); a finger vein image sensor (a camera unit 14 includes a CCD imaging element 18. The camera unit 14 is capable of capturing an image of both the veins and arteries in the finger FG) (Fig. 1; [0042]); a lens (macro-lens 16) (Fig. 1; [0042]) positioned between the finger and the finger vein image sensor (wherein the macro-lens 16 is positioned between finger FG and the CCD imaging element 18) (Fig. 1; [0042]); and an infrared filter (near-infrared transmitting filter 17) (Fig. 1; [0042]) positioned between the lens and the finger vein image sensor (wherein the near-infrared transmitting filter is positioned between macro-lens 16 and the CCD imaging element 18) (Fig. 1; [0042]) for improving quality of the infrared image of finger vein pattern of the finger (the camera unit 14, that includes the macro-lens 16, near-infrared transmitting filter 17 and CCD imaging element 18 provide a faithful image of the capillary vessels in the finger FG, both the veins and the arteries) (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include the arranged optical alignment in Abe since it provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Regarding claim 19, Miura teaches further comprising a finger vein sensor enclosure having a hollow inside (identification device 6 includes an enclosure that is hollow in the inside so the user can insert their finger to acquire a finger vein pattern) (Fig. 1; [0029-0031]), open in a first end (open on the left side for finger insertion) (Fig. 1; [0029]), and closed in a second end (closed off in all other locations, including to the right) (see Figure 1) for positioning the one or more infrared light sources (for positioning infrared light source 3) (Fig. 1; [0030-0031]) and the one or more finger vein image sensors (and for positioning an image pickup device 2 that captures an image of veins of a finger) (Fig. 1; [0030-0031]), wherein the closed second end further comprises a transparent guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  

Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a cylindrical enclosure with a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.

Claim 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2005/0047632 A1 (Miura), Abe, US 2006/0095491 (Abe), and further in view of Miura et al., US 2002/0028004 A1 (Miura II).
Regarding claim 4, Miura teaches further comprising a rectangular-shaped finger vein sensor enclosure (see Figure 2) having a lower compartment and an upper compartment (an upper compartment and lower compartment separated by finger insertion guide unit 5. wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment) (Fig. 1; [0030]), wherein a top surface of the lower compartment comprises a finger insertion guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  
Miura teaches a finger insertion guide unit 5 (Fig. 1; [0030]), however, Miura does not explicitly teach “transparent finger resting surface to rest the finger” and “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.
Miura teaches an upper compartment and lower compartment separated by finger insertion guide unit 5 (Fig. 1; [0030]); wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment (Fig. 1; [0030]). Abe teaches a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) that separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]).
However, neither explicitly teaches “having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors”.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); wherein having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would be obvious to one of ordinary skill in the art that the orientation of the system shown in Figure 1 of Miura could be rotated 180 degrees so that the image pickup device 2 would be considered to be in the upper compartment and the light source 3 would be considered to be in the lower compartment. 
See: MPEP 2144.04 - VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS - C.REARRANGEMENT OF PARTS. Refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In reKuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include the light and sensing arrangement in Miura II since it would yield the predictable results of illuminating the finger and picking up an image of the finger vein pattern while allowing the advantage of the vein patterns of the finger to be picked up in many directions without requiring the rotation of the finger (Miura II; [0033]). 

Regarding claim 12, Miura teaches further comprising a rectangular-shaped finger vein sensor enclosure (see Figure 2) having a lower compartment and an upper compartment (an upper compartment and lower compartment separated by finger insertion guide unit 5. wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment) (Fig. 1; [0030]), wherein a top surface of the lower compartment comprises a finger insertion guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  
Miura teaches a finger insertion guide unit 5 (Fig. 1; [0030]), however, Miura does not explicitly teach “transparent finger resting surface to rest the finger” and “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a finger resting surface since it allows for optimal alignment of the finger (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.
(Fig. 1; [0030]); wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment (Fig. 1; [0030]). Abe teaches a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) that separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]).
However, neither explicitly teaches “having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors”.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); wherein having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would be obvious to one of ordinary skill in the art that the orientation of the system shown in Figure 1 of Miura could be rotated 180 degrees so that the image pickup device 2 would be considered to be in the upper compartment and the light source 3 would be considered to be in the lower compartment. 
See: MPEP 2144.04 - VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS - C.REARRANGEMENT OF PARTS. Refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In reKuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include the light and sensing arrangement in Miura II since it would yield the predictable results of illuminating the finger and picking up an image of the finger vein pattern while allowing the advantage of the vein patterns of the finger to be picked up in many directions without requiring the rotation of the finger (Miura II; [0033]). 

Regarding claim 18, Miura teaches further comprising a rectangular-shaped finger vein sensor enclosure (see Figure 2) having a lower compartment and an upper compartment (an upper compartment and lower compartment separated by finger insertion guide unit 5. wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment) (Fig. 1; [0030]), wherein a top surface of the lower compartment comprises a finger insertion guide (the top surface of the lower compartment comprises a finger insertion guide unit 5. Wherein it’s obvious to one of ordinary skill in the art that the guide is transparent so that the light from light source 3 can reach the image pickup device 2 to generate an image), and an in-position touch sensor (fingertip guide unit 4, with identification switch 8) (Fig. 1; [0039]), wherein when the finger touches the in-position touch sensor (when the finger depresses the fingertip guide unit 4, the identification switch 8 is depressed) (Fig. 1; [0039]), the finger vein imaging device is triggered to turn on the one or more infrared light sources and to capture at least one infrared image of finger vein pattern of the finger (the CPU 11 detects the depressed state of the identification switch 8, thereby starting the identification. The identification including turning on the infrared light source 3 and capturing an infrared image of the finger vein pattern with image pickup device 2.) (Fig. 1; [0030-0031] and [0039]).  
Miura teaches a finger insertion guide unit 5 (Fig. 1; [0030]), however, Miura does not explicitly teach “transparent finger resting surface to rest the finger” and “wherein when the finger is placed on the transparent finger resting surface”.
Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); wherein a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]); wherein when the finger is placed on the transparent finger resting surface (wherein finger FG is placed on transparent cover 13) (Fig. 1; [0041]) camera unit 14 captures an image of the capillary vessels in the finger FG, both the veins and arteries (Fig. 1; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include a finger resting surface since it allows (Abe; [0038-0039]) and therefore provides a faithful image of the capillary vessels in the finger FG, both veins and the arteries (Abe; Fig. 1, [0042]), thus increasing the accuracy of the authentication.
Miura teaches an upper compartment and lower compartment separated by finger insertion guide unit 5 (Fig. 1; [0030]); wherein the infrared light source 3 is in the upper compartment and the image pickup device 2 is in the lower compartment (Fig. 1; [0030]). Abe teaches a transparent finger resting surface to rest the finger (transparent cover 13) (Fig. 1; [0039] and [0041]) that separates the near-infrared light sources 15A and 15B from the camera unit 14 (Fig. 1; [0041]).
However, neither explicitly teaches “having a lower compartment for positioning the one or more infrared light sources and an upper compartment for positioning the one or more finger vein image sensors”.
Miura II teaches a device and method for identifying a person by utilizing a vein pattern obtained by imaging light transmitted through his or her finger ([0001]); wherein having a lower compartment for positioning the one or more light sources (the lower compartment having a plurality of light sources 2) (Fig. 5; [0033]) and an upper compartment for positioning the one or more finger vein image sensors (the upper compartment containing CCD cameras 4 for picking up vein patterns of the finger 20) (Fig. 5; [0033]).
It would be obvious to one of ordinary skill in the art that the orientation of the system shown in Figure 1 of Miura could be rotated 180 degrees so that the image pickup device 2 would be considered to be in the upper compartment and the light source 3 would be considered to be in the lower compartment. 
See: MPEP 2144.04 - VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS - C.REARRANGEMENT OF PARTS. Refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In reKuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miura to include the light and sensing arrangement in Miura II since it would yield the predictable results of illuminating the finger and picking up an image of the finger vein pattern while allowing the advantage of the vein patterns of the finger (Miura II; [0033]).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2005/0047632 A1 (Miura), Abe, US 2006/0095491 (Abe), and further in view of Fujisawa et al., US 2008/0075332 A1 (Fujisawa).
Regarding claim 6, Miura teaches identification device 6 which includes an enclosure that is hollow in the inside so the user can insert their finger to acquire a finger vein pattern (Fig. 1; [0029-0031]). Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); and wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]).
However, neither explicitly teaches “wherein the cylindrical finger vein sensor enclosure further comprises one or more optical reflectors, wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass, and any other optical reflecting devices”.
Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) further comprises one or more optical reflectors (wherein side parts 102a and 102b reflect outside light or the near-infrared light) (Fig. 5; [0053]) (and mirror 15 reflects the near-infrared light) (Fig. 5; [0052]), wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass, and any other optical reflecting devices (reflecting mirror 15) (Fig. 5; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include one or more optical reflectors since they can reduce disturbance in the image and increase an effective image region for authentication and as a result, the finger vein pattern inputting device can realize high operability and high authentication accuracy (Fujisawa; [0073]).

Regarding claim 14, Miura teaches identification device 6 which includes an enclosure that is hollow in the inside so the user can insert their finger to acquire a finger vein pattern (Fig. 1; [0029-0031]). Abe teaches an authentication apparatus 1, which includes a blood-vessel imaging unit 2 (Fig. 1; [0036]); and wherein the housing is cylindrical (guide groove 11A has a curved bottom within housing 1A) (Fig. 1; [0037]).
However, neither explicitly teaches “wherein the cylindrical finger vein sensor enclosure further comprises one or more optical reflectors, wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass, and any other optical reflecting devices”.
Fujisawa teaches a finger vein pattern inputting device with high operability and authentication accuracy (Abstract); wherein the cylindrical finger vein sensor enclosure (see Figures 1 and 3) further comprises one or more optical reflectors (wherein side parts 102a and 102b reflect outside light or the near-infrared light) (Fig. 5; [0053]) (and mirror 15 reflects the near-infrared light) (Fig. 5; [0052]), wherein the one or more optical reflectors comprise a reflecting mirror, a triangular reflecting glass, and any other optical reflecting devices (reflecting mirror 15) (Fig. 5; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include one or more optical reflectors since they can reduce disturbance in the image and increase an effective image region for authentication and as a result, the finger vein pattern inputting device can realize high operability and high authentication accuracy (Fujisawa; [0073]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. US 2005/0047632 A1 (Miura).
Regarding claim 20, Miura teaches that the vein authentication system can be used for opening a door, logging into a PC, leaving an identification log or the like process corresponding to the identification system ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the identification system ([0030-0031] and [0074]).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. (MPEP 2143(I)(E).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov